Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2018/083372 12/03/2018 and claims priority to EUROPEAN PATENT OFFICE (EPO) 17205151.8 12/04/2017.
	Claims 1-13, 15 are pending.  
Response to Restriction/Election
2.	    Applicant’s election of group I and the species of Example 36 on page 67,

    PNG
    media_image1.png
    102
    273
    media_image1.png
    Greyscale
,
in the reply filed on June 18, 2021 is acknowledged.  The election was made without traverse and according to the response claims 1-13 read on the elected species.  This is a compound where Z is a bond and R2 is a thiophene, X is NH, Y is O and R3 is 9,9,-dimethyl-3-oxa-azatricyclo[3.3.1.02,4]nonane.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn. The search has not been extended unnecessarily to search unrelated species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “preferably” “more preferably” “most preferably” is used repeatedly in the claims (Claim 1 R1 and R2 definitions, Claim 10 and 11 with R3, Claim 12 page 10) and renders the claims indefinite.  The term "preferably" is a relative term which renders the claim indefinite.  It is improper to speak of preferred embodiments within a claim since this is the purpose of a dependent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-7, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mammen US 2005203139 A1 (cited on the IDS).   Mammen discloses 3'-chloro-3,5-difluoro-biphenyl-2-yl-carbamic acid, piperidin-4-yl ester (see example 10 page 26 paragraph [0314]). This compound is of claim 1 in which R1 is F, n is 1, Z is a bond, R2 is phenyl substituted by chlorine, X is NH, Y is O and R3 is piperidin-4-yl.
1-9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper US 20080287487 A1.   Cooper teaches compounds of the instant claims including but not limited to (3-endo)-3-[[([[4-fluoro-2-(3-thienyl)phenyl]amino]carbonyl)oxy]methyl]-8,8-dimethyl-8-azoniabicyclo[3.2.1]octane trifluoroacetate at paragraph at [0062], and also as Example 10 on page 9 paragraph [0180 – [0181]. This compound is of claim 1 where n is 0, Z is a bond, R2 is thien-3-yl, X is NH, Y is O and R3 is 8-azabicyclo[3.2.1]octane of formula with an “A” in the last part of claim 2 with a B-, where B- is trifluoroacetate.  The iodide salt is also disclosed where B is I, since according to paragraph 181 the compound was made with methyl iodide and then converted to the trifluoroacetate during reverse phase purification, i.e. “[0133] The Mass Directed Automated Preparative (MDAP) was conducted under the conditions described in...System D... System D TFA Salts. [0139] [0140]”.  While claim 4 has attempted to remove these compounds by the second proviso, the provisos are written in the alternative such that when the first proviso is read the “and/or” statement when read in the “or” provides for the elimination of the second proviso.
6.	Claim(s) 1-9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry number 861204-68-4 entered STN August 21 2005 (cited on the IDS).   The registry number discloses a compound of the instant claim 1 in which n is 0, Z is a bond, R2 is phenyl substituted by chlorine and fluorine, X is NH, Y is O and R3 is 8-azabicyclo[3.2.1]octane. While claim 4 has attempted to remove these compounds by the first proviso, the provisos are written in the alternative such that when the first proviso is read the “and/or” statement when read in the “or” provides for the elimination of the first proviso.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper US 20080287487 A1.   The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Cooper teaches compounds of the instant claims including those of at page 2 paragraph [0014] ff., Formula I

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This is the subgenus of instant claim 1 where Y is O, X is NH, Z is a bond and R2 is thienyl, R3 is 8-azoniabicyclo[3.2.1]octane or the last entry in claim 2, the variable Y being equivalent to the instant R2. R5 is defined as F, and the R3, R4 and R6 groups correspond to R1.   The counterion for the quaternary ammonium head is disclosed at paragraph [0030] “X- is a physiologically acceptable anion, such as chloride, bromide, iodide, hydroxide, sulfate, nitrate, phosphate, acetate,  trifluoroacetate, fumarate, citrate, tartrate, oxalate, succinate, mandelate,  methanesulfonate and p-toluenesulfonate.” A large number of working example compounds including anticipatory species are disclosed including those discussed above, on page 3 at paragraph [0051] to paragraph [0084] however additional species are removed by proviso at the end of claim 1 including (3-endo)-3-[([[4-fluoro-2-(2-thienyl)phenyl]amino]carbonyl)oxy]-8,8-dimethyl-8-azoniabicyclo[3.2.1]octane bromide; at paragraph [0067].  The bromide salt compounds are in Table 4 on page 10 listed as Example 23 and 25.  The compounds are all useful as anticholinergics active at various mACHRs as disclosed on page 1 and pages 11.
Ascertainment of the difference between the prior art and the claims
	The difference between the instant claims and the prior art is purely semantic. A proviso has been written into the end of claim 1 that removes some of the species that read on the genus in an effort to prevent anticipation, however the claims embrace any variant of these species and are drawn to the same genus sans those species.
Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare additional analogs of those of the Cooper to produce the instant invention.  The experienced Ph.D. synthetic organic chemist, who would make applicants' compounds, would be motivated to prepare these analogs based on the expectation that such close analogues would have similar properties and upon the routine nature of such experimentation in the art of medicinal chemistry. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",    The utility is the same, the structure the same and there is essentially no difference.  If one considers something like the provisoed bromides, the instant claims simply embrace a variant salt form with a different counterion X, an alternative salt form described by Cooper.
8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claims 1-9, 13 above in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39.  The claim 4 has provisoed out some subgenus of methylated compounds of Cooper in the second proviso, although the second proviso .  
All the species of Cooper have either one or two methyl groups (R1/R2), however the larger disclosure describes alkyl generally (See paragraph [0016] where C1-4alkyl are listed as the sole options for R1 and R2 outside of H). One of ordinary skill would be motivated to make the homologous compounds claim 4 because he or she would expect the compounds to have similar properties as suggested by Cooper.  Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

Analogs differing only in a single methylene in an alkyl chain, are prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over .
9.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claims 1-9, 13 above, and further in view of Aboul-Enein, H. Y. editor, “Separation Techniques in Clinical Chemistry” 2003.  Claim 12 is drawn to a purified stereoisomer (1R,3R,5S)-3-[([[4-fluoro-2-(2-thienyl)phenyl]amino]carbonyl)oxy]-8,8-dimethyl-8-azoniabicyclo[3.2.1]octane of the prior art compound, (3-endo)-3-[([[4-fluoro-2-(2-thienyl)phenyl]amino]carbonyl)oxy]-8,8-dimethyl-8-azoniabicyclo[3.2.1]octane and as best as can be determined the compound was not purified and the starting material was not enriched, however the biological activity of these compounds is dependent upon their stereochemistry as has long been known in the art of alkaloids bearing this nucleus like atropine, scopolamine etc. The separation of the two isomers would be something required in the drug development process.   The separation of the prior art mixture of Cooper to give the single enantiomer of claim 12 is prima facie obvious.  The choice to do so would be based upon a desire to improve the potency of the compound, reduce side effects and other factors.   The weighing of various factors and the nature of such a design choice is discussed by Aboul-Enein pgs. 158-159:
THE CONTROVERSY: SINGLE ENANTIOMER VS. RACEMIC THERAPY
As you now know, and has been known by the pharmaceutical industry for many years, enantiomers and diastereomers are often readily distinguished in biological systems and frequently exhibit different pharmacokinetic (absorption, distribution, metabolism, and excretion) and pharmacodynamic (pharmacological, therapeutic, and toxicologic) effects, Despite this knowledge, it has been the standard practice to produce chiral drugs as racemates [2]. The opinions in the argument of whether all chiral drugs should be produced as single enantiomers spans the ideological spectrum. Some believe that inactive/toxic enantiomers are simply excess weight and risk and should be considered as '"impurities" and eliminated. Others believe that it is more important to consider morbidity and mortality due to a lack of effective treatments when drugs are held up by the slow manufacturing process of producing enantiomerically pure compounds (3). Among the reasons given for 
Reasons to continue the production of chiral drugs as racemates include the cases where enantiomers were found to be identical in pharmacological properties or one enantiomer is known to be inert or possess little biological activity [2]. Cayen [29] expressed several reasons why the pharmaceutical industry may want to continue to produce racemic drugs. In addition to the above reasons, he felt that additive or synergistic effects of the enantiomers, high therapeutic indexes, chiral inversions, and indications for life-threatening disease were all factors that should seriously be considered as justifications for the production of racemic compounds. In general published studies do not unanimously agree that all racemic dugs are more harmful than their single isomer counterparts; many times unforeseen benefits have been realized with the inclusion of the so-called “inactive" isomer [3]. In these cases where both enantiomers exhibit desirable but different properties, development of a fixed combination ratio (not necessarily a “true” racemic mixture of 1:1) should be considered. The development of chiral drugs has opened up a number of issues to be considered by regulatory policies and guidelines: acceptable manufacturing controls of “impurities"; adequate pharmacological and toxicological assessment by pharmaceutical manufacturers; and proper characterization of metabolism and distribution in the drug development and clinical trial phases [2]. Another question that must be addressed is whether the current compounds manufactured as racemates would be “grandfathered" and not subject to new regulatory guidelines [30]. Regulatory authorities currently require explicit justification for marketing racemic drugs. Special guidelines have been issued for chiral drugs stating that the chemical composition of these drugs must be stated and that the pharmacology/toxicology of each enantiomer be thoroughly explored.
The more pragmatic conclusion is to evaluate each new pharmaceutical on its own merit. Clearly, it is vitally important that the decision as to whether to produce single enantiomer drugs or racemic mixtures must be based on clinical evaluation of both enantiomers [2]. If one enantiomer is shown to produce significant toxicity or has little or no activity and large-scale synthesis easily 

Such experimentation is routine in the study of drugs with multiple isomers and required by regulatory agencies.  This situation fits the fact pattern of a number of cases where the prior art contained a mixture of stereoisomers which were resolved to give a single stereoisomer; See In re Adamson and Duffin 125 USPQ 233 (levo isomer of a 1-cyclohexyl-1-phenyl-3-piperidinopropan-1-ol compound obvious over a teaching of the racemic mixture), Pfizer, Inc. v. International Rectifier Corp., et al. 190 USPQ 273 (doxycycline obvious over prior art tetracycline which is a 6-position epimer), ELI LILLY AND COMPANY, INC., et al. v. GENERIX DRUG SALES, INC., et al. 174 USPQ 65 at 71 ("[w]hile chemical compounds contain many a riddle wrapped in a mystery inside an enigma, some things are knowable and predictable.  Long before propoxyphene-indeed, long before Dr. Pohland-racemates and their component isomers were known to the drug art.  The synthetic analgesics prior to propoxyphene were known to have optical isomers and the parties stipulated that this property could be reliably predicted by an inspection of the structure of the compound.  The parties further stipulated that the analgesic activity was known .
10.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claims 1-9, 13  above, and further in view of Breitfelder US 7,041674.  Cooper teaches the compounds of the instant claims as discussed above.  Cooper’s compounds bear an 8-azoniabicyclo[3.2.1]octane group as the instant R3, while the compounds of the instant claim 12, including the elected species have a 3-oxa-9-azatricyclo[3.3.1.02,4]nonane group in this same position.  Breitfelder discloses muscarinic acetylcholine receptor ligands with basically the same structure as Cooper at column 1 lines 10-65 with an altered quaternary ammonium headgroup.  The A group is an oxirane bridging the bicycle column 1 line 45-57, which accounts for the rings in claims 10-11 with oxirane.  Example 2 on column 20 line 35 ff. has the group, 3-oxa-9-azatricyclo[3.3.1.02,4]nonane, as does Example 7 on column 24 line 1 ff.  Such analogous antimuscarinic activity for these groups is unsurprising since both are tropanes known to have .
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625